Citation Nr: 0008328	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
December 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 1999 the Board remanded this case for the purpose of 
scheduling a hearing before a travel Member of the Board.  
The case has since been returned to the Board for further 
appellate review.  


FINDING OF FACT

The claims of entitlement to service connection for tinnitus 
and hearing loss are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for tinnitus 
and hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent service medical records document that the 
veteran's battalion was badly hit by enemy fire in May 1951; 
all but two of his section were noted as being casualties.  
On admission to the hospital, the veteran reported being 
shaken by several near explosions and that he was rendered 
unconscious for a few moments by a final burst.  He reported 
feeling nervousness, headache, fatigue, depression, and 
preoccupation with his experience since that time.  It was 
noted that tinnitus and deafness had cleared up.  There are 
no subsequent notations referable to tinnitus, hearing loss, 
or deafness in the service medical records.  

The veteran's record of service (DD Form 214) shows that he 
was wounded in action in May 1951.  He was awarded the Purple 
Heart Medal.  

Following his separation from service, the veteran submitted 
a claim for disability compensation in February 1952, 
claiming service connection for nervousness and a wound to 
the knee.  

In April 1952 a VA examination was conducted.  The veteran's 
present complaint was noted as being nervous at times.  No 
complaints regarding the right knee were noted, nor were any 
complaints of hearing loss or tinnitus documented.  
Examination of the ears was described as normal, although it 
appears testing of hearing acuity was not performed.  No 
diagnosis of hearing loss or tinnitus was documented.  

In September 1996 the veteran submitted a claim of 
entitlement to service connection for hearing loss and 
tinnitus.  

On VA examination in November 1996, the veteran was noted as 
reporting that he had been hard of hearing since the service; 
however, the examiner noted that no audiogram was performed 
on separation examination.  The veteran was wearing a hearing 
aid in his right ear, and the examiner indicated that he had 
a noticeable hearing impairment; however, there was no 
documentation of actual auditory testing, and no diagnosis of 
hearing loss was documented.  In addition, there was no 
documentation of tinnitus.  

In February 1998 the veteran underwent auditory testing at 
the University of Texas.  No specific diagnosis of hearing 
loss was documented.  The impression was "Type A Tymps 
(AL)."  However, the record appears to indicate that he was 
prescribed a hearing aid.  There is no documentation of 
tinnitus in this record.  

During the March 2000 videoconference hearing before the 
undersigned, it was contended that the veteran had been 
suffering from hearing loss and tinnitus ever since his 
combat experience in the service.  Transcript, p. 2.  The 
veteran testified that he only experienced tinnitus when 
there was complete silence.  Tr., pp. 2-3.  

The veteran testified working in occupations following 
service that did not expose him to loud noises.  Tr., pp. 3-
4.  

The veteran testified to having hearing aids for the last 
five or six years, and that he had bought them on his own.  
Tr., p. 5.  He stated that he had a hearing test done "by 
the VA" when he "filed the first claim," and that "they 
sent [him] somewhere for a hearing test."  He stated that he 
could not tell where the test was performed, but that "it 
was just wherever they sent me," and that it "wasn't here 
at the VA hospital."  Id.  

When asked if a VA audiologist had expressed an opinion as to 
the etiology of his hearing loss, the veteran answered that 
one had but that he could not tell when.  He estimated that 
it was within the last four, five, or six years "or 
something."  He also estimated that his last hearing test 
was performed around this time, but he again stressed that he 
could not tell exactly.  Tr., p. 6.

He reported being told that his hearing loss was probably 
because of the concussion and the loud noises of war.  Tr., 
p. 6.  When specifically asked if a VA audiologist had 
expressed the opinion that his hearing loss was due to 
combat, he answered in the affirmative.  Tr., pp. 6-7.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hearing 
loss and tinnitus must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The Board initially notes that the veteran has been shown to 
have experienced combat while in service.  He alleges that 
his tinnitus and hearing loss resulted from such combat.  
Nonetheless, for purposes of well-groundedness, medical nexus 
evidence and evidence of a current disability are still 
required to be submitted, even where the veteran engaged in 
combat and alleges his disability was incurred in such 
combat.  Kessel v. West, 13 Vet. App. 9 (1999).  


The veteran has not provided evidence of a current disability 
or medical diagnosis of tinnitus.  There are no post-service 
medical records documenting treatment or a diagnosis of 
tinnitus.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of tinnitus, the Board finds 
that his claim of entitlement to service connection for 
tinnitus must be denied as not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

With respect to hearing loss, service medical records 
document that the veteran experienced deafness but that it 
cleared up.  No further documentation of deafness or hearing 
loss was noted in the service medical records.  There is no 
specific current diagnosis of hearing loss.  However, the 
November 1996 examiner indicated that the veteran had a 
hearing impairment, and a hearing test performed in February 
indicated the presence of bilateral hearing loss.  Therefore, 
the record indicates that he has a current hearing loss 
disability.  

However, the veteran has not provided medical evidence of a 
nexus between his hearing loss disability and service.  There 
are no documented medical opinions or other competent 
evidence of record linking the veteran's current hearing loss 
disability to service.  Id.  In addition, there is no 
evidence that any chronic disease was shown in service or 
during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the veteran's 
current hearing loss and his alleged continuity of 
symptomatology.  In this regard, the Board notes that the 
veteran did not bring his claim for hearing loss for more 
than 40 years after his separation from service.  See Voerth 
v. West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  



The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hearing loss is related to a disease or injury 
incurred during service or whether the veteran has a current 
diagnosis of tinnitus.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes that the veteran testified that he first had 
his ears tested by VA four, five or six years earlier, but 
that he could not tell for certain.  He also indicated that 
he had been told at VA that his hearing loss was probably 
related to his combat experience  Tr., pp. 5-6.  On the other 
hand, he testified earlier in the hearing that he was sent 
somewhere else by VA for a hearing test, but that he could 
not tell where that was, only that it was not "here at the 
VA hospital."  Tr., p. 5.  

VA generally has a duty to retrieve records generated by VA.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, 
pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  


In this case, the veteran's testimony concerning a VA opinion 
and VA or possibly non-VA testing of hearing acuity is rather 
vague and is not specific enough to provide any indication of 
where such evidence might be, including which VA facility 
where such testing may have been performed.  

The RO is not obligated to go on a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In addition, the 
claims file contains records of VA examinations around the 
broad time frame referred to by the veteran.  Although 
testing of hearing acuity was not documented in these 
reports, one of the VA examinations did refer to his hearing 
acuity.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of tinnitus, and has not 
provided medical evidence of a link between his hearing loss 
and service.  Consequently, the Board concludes that the 
veteran's claims of entitlement to service connection for 
tinnitus and hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims, i.e. provide evidence of 
a current diagnosis of tinnitus and a link or nexus between 
tinnitus and service, and provide medical evidence of a link 
between his hearing loss and service.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board considered and denied the veteran's claims on the 
same ground as the RO.  More specifically, the RO also found 
his claims for service connection for tinnitus and hearing 
loss to be not well grounded.  There is no prejudice to the 
veteran with respect to the manner in which his claims were 
considered by the Board.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

As the veteran's claims of entitlement to service connection 
for tinnitus and hearing loss are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for tinnitus and hearing 
loss, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

